                 Case 20-10343-LSS              Doc 699       Filed 05/27/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON MAY 29, 2020, AT 11:00 A.M. (ET)


           This hearing will be held telephonically and by video. All parties wishing
           to appear must do so telephonically by contacting COURTCALL, LLC at
               866-582-6878 no later than May 29, 2020, at 10:00 a.m. to sign up.
           Additionally, anyone wishing to appear by Zoom is invited to use the link
           below. All parties that will be arguing or testifying must appear by Zoom
                                         and CourtCall.

               PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
              MEETING WILL BE MUTED AND THE ONLY AUDIO WILL BE
                            THROUGH COURTCALL.

                            Topic: Boy Scouts of America 20-10343
                  Time: May 29, 2020, 11:00 AM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting
                            https://debuscourts.zoomgov.com/j/1609329055

                                          Meeting ID: 160 932 9055
                                             Password: 358754

                                              Join by SIP
                                      1609329055@sip.zoomgov.com




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
           Case 20-10343-LSS        Doc 699      Filed 05/27/20   Page 2 of 7




ORAL RULING

1.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
     of Sidley Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc Pro
     Tunc to the Petition Date (D.I. 204, Filed 3/17/20).

     Status: Evidentiary hearing for this matter took place on May 4, 2020, followed by oral
     argument on May 6, 2020. At the Court’s direction, Judge Silverstein will give her oral
     ruling on this matter at the hearing.


MATTER GOING FORWARD

2.   Debtors’ Motion for Entry of an Order Approving Stipulated Confidentiality and
     Protective Order (D.I. 613, Filed 5/12/20).

     Objection Deadline: May 26, 2020, at 12:00 p.m. (ET). Extended to May 27, 2020, at
     11:00 a.m. (ET) for Hartford Accident and Indemnity Company, Century Indemnity
     Company, Chubb Custom Insurance Company, Allianz Global Risks US Insurance
     Company, National Surety Corporation, Liberty Mutual Insurance Company, and AIG.

     Responses Received:

            a)     Informal comments from the Office of the United States Trustee;

            b)     Informal comments from the Official Committee of Tort Claimants;

            c)     Informal comments from the Official Committee of Unsecured Creditors;

            d)     Informal comments from the Future Claimants’ Representative;

            e)     Informal comments from the Ad Hoc Committee of Local Councils of the
                   Boy Scouts of America;

            f)     Informal comments from Hartford Accident and Indemnity Company;

            g)     Informal comments from Century Indemnity Company and Chubb Custom
                   Insurance Company;

            h)     Informal comments from JPMorgan Chase Bank, National Association;

            i)     The United States Trustee’s Objection to Debtors’ Motion to Shorten
                   Notice of Debtors’ Motion for Entry of an Order Approving Stipulated
                   Confidentiality and Protective Order (D.E. 614) (D.I. 615, Filed 5/13/20);

            j)     Joinder of the Tort Claimants’ Committee in the Debtors’ Motion for
                   Entry of an Order Approving Stipulated Confidentiality and Protective

                                           -2-
           Case 20-10343-LSS        Doc 699       Filed 05/27/20   Page 3 of 7




                   Order and Motion to Shorten Notice Regarding the Same (D.I. 616, Filed
                   5/13/20);

            k)     Joinder of the Creditors’ Committee to the Debtors’ Motion for Entry of
                   an Order Approving Stipulated Confidentiality and Protective Order (D.I.
                   665, Filed 5/17/20);

            l)     Objection of Hartford Accident and Indemnity Company, First State
                   Insurance Company and Twin City Fire Insurance Company to Debtors'
                   Motion for Entry of an Order Approving Stipulated Confidentiality and
                   Protective Order (D.I. 696, Filed 5/27/20);

            m)     Century’s Objection to Debtors’ Motion for Entry of an Order Approving
                   Confidentiality and Protective Order [Dkt. 613] (D.I. 697, Filed 5/27/20);
                   and

            n)     Declaration of Janine Panchok-Berry in Support of Century’s Objection to
                   Debtors’ Motion for Entry of an Order Approving Confidentiality and
                   Protective Order [Dkt. 613] (D.I. 698, Filed 5/27/20).

     Related Pleadings:

            a)     Motion to Shorten Notice of Debtors’ Motion for Entry of an Order
                   Approving Stipulated Confidentiality and Protective Order (D.I. 614, Filed
                   5/12/20); and

            b)     Notice of Hearing of the Debtors’ Motion for Entry of an Order
                   Approving Stipulated Confidentiality and Protective Order (D.I. 642, Filed
                   5/15/20).

     Status: This matter is going forward. Debtors intend to file a revised Stipulated
     Confidentiality and Protective Order in advance of the hearing. The Debtors have
     resolved all open comments provided by the U.S. Trustee and have accepted significant
     revisions proposed by various insurers. The U.S. Trustee, Official Committee of Tort
     Claimants, Official Committee of Unsecured Creditors, Future Claimants’
     Representative, and Ad Hoc Committee of Local Councils consent to entry of the revised
     Stipulated Confidentiality and Protective Order. Debtors, and potentially other parties,
     intend to file a reply to the objections filed by Hartford Accident and Indemnity
     Company and Century Indemnity Company.

STATUS CONFERENCE

3.   Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
     Certain Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I. 17, Filed
     2/18/20).



                                            -3-
      Case 20-10343-LSS        Doc 699       Filed 05/27/20   Page 4 of 7




Objection Deadline: March 11, 2020, at 4:00 p.m. (ET). Extended to April 1, 2020, at
4:00 p.m. for the Official Committee of Unsecured Creditors, the Official Committee of
Tort Claimants, the Future Claimants’ Representative, and JPMorgan Chase Bank,
National Association.

Responses Received:

       a)     Informal comments from JPMorgan Chase Bank, National Association;

       b)     Limited Objection of Creditors First State Insurance Company and Twin
              City Fire Insurance Company and Party in Interest Hartford Accident and
              Indemnity Company to Debtors’ Motion for Entry of an Order (I)
              Appointing a Judicial Mediator, (II) Referring Certain Matters to
              Mandatory Mediation, and (III) Granting Related Relief (D.I. 161, Filed
              3/11/20);

       c)     Laraine Kelley, Esq. Affidavit in Opposition to (I) the BSA’s motion for a
              preliminary injunction; and (II) the BSA’s motion for an order appointing
              a judicial mediator (D.I. 164, Filed 3/11/20);

       d)     National Surety Corporation's Partial Joinder to Limited Objection of
              Creditors First State Insurance Company and Twin City Fire Insurance
              Company and Party in Interest Hartford Accident and Indemnity Company
              to Debtors' Motion for Entry of an Order (I) Appointing a Judicial
              Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
              Granting Related Relief (D.I. 166, Filed 3/11/20);

       e)     Attorney Affidavit (D.I. 171, Filed 3/13/20);

       f)     Allianz Global Risks US Insurance Company's Partial Joinder to Limited
              Objection of Creditors First State Insurance Company and Twin City Fire
              Insurance Company and Party in Interest Hartford Accident and Indemnity
              Company to Debtors' Motion for Entry of an Order (I) Appointing a
              Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation,
              and (III) Granting Related Relief (D.I. 316, Filed 3/31/20);

       g)     Limited Objection and Partial Joinder in Part to Limited Objection of
              Creditors First State Insurance Company and Twin City Fire Insurance
              Company and Party in Interest Hartford Accident and Indemnity Company
              to Debtors' Motions for Entry of an Order (1) Appointing a Judicial
              Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III)
              Granting Related Relief (D.I. 388, Filed 4/10/20);

       h)     Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
              for Entry of Revised Mediation Order Filed on May 15, 2020 [Dkt. 640]
              Seeking (I) Appointing a Judicial Mediator, (II) Referring Certain Matters


                                       -4-
      Case 20-10343-LSS        Doc 699      Filed 05/27/20   Page 5 of 7




              to Mandatory Mediation, and (III) Granting Related Relief (D.I. 646, Filed
              5/15/20);

       i)     Declaration of Janine Panchok-Berry in Support of Century’s
              Supplemental Brief in Support of Century’s Objection to Debtors’ Motion
              for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring
              Certain Matters to Mandatory Mediation, and (III) Granting Related Relief
              (D.I. 647, Filed 5/15/20);

       j)     Motion for Leave to File Supplemental Memorandum in Support of the
              Limited Objection of Creditors First State Insurance Company and Twin
              City Fire Insurance Company and Party in Interest Hartford Accident and
              Indemnity Company to Debtors’ Motion for Entry of an Order (I)
              Appointing a Judicial Mediator, (II) Referring Certain Matters to
              Mandatory Mediation, and (III) Granting Related Relief (D.I. 648, Filed
              5/15/20);

       k)     Declaration of Abigail W. Williams in Support of the Supplemental Brief
              in Support of the Limited Objection of Creditors First State Insurance
              Company and Twin City Fire Insurance Company and Party in Interest
              Hartford Accident and Indemnity Company to Debtors’ Motion for Entry
              of an Order (I) Appointing a Judicial Mediator, (II) Referring Certain
              Matters to Mandatory Mediation, and (III) Granting Related Relief (D.I.
              650, Filed 5/15/20);

       l)     Joinder to Limited Objection of Creditors First State Insurance Company
              and Twin City Fire Insurance Company and Party in Interest Hartford
              Accident and Indemnity Company to Debtors’ Motion for Entry of an
              Order (I) Appointing Judicial Mediator, (II) Referring Certain Matters to
              Mandatory Mediation, and (III) Granting Related Relief (D.I. 652, Filed
              5/15/20); and

       m)     Joinder by Allianz Global Risks US Insurance Company and National
              Surety Corporation to the Hartford and Century Objections to Debtors’
              Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
              Referring Certain Matters to Mandatory Mediation, and (III) Granting
              Related Relief (D.I. 658, Filed 5/15/20).

Related Pleadings:

       a)     Notice of Hearing of the Debtors’ Motion for Entry of an Order (I)
              Appointing a Judicial Mediator, (II) Referring Certain Matters to
              Mandatory Mediation, and (III) Granting Related Relief (D.I. 107, Filed
              2/26/20);




                                      -5-
      Case 20-10343-LSS        Doc 699       Filed 05/27/20   Page 6 of 7




       b)     Debtors’ Motion for Leave to File Debtors’ Reply in Support of Their
              Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II)
              Referring Certain Matters to Mandatory Mediation, and (III) Granting
              Related Relief (D.I. 617, Filed 5/13/20);

       c)     Notice of Filing of Revised Mediation Order (D.I. 640, Filed 5/15/20); and

       d)     Declaration of Adrian C. Azer in Support of Debtors’ Motion for Entry of
              an Order (I) Appointing a Judicial Mediator, (II) Referring Certain Matters
              to Mandatory Mediation, and (III) Granting Related Relief (D.I. 664, Filed
              5/17/20).

Status: The Debtors will provide an update to the Court on the status of the disclosures
for the proposed mediators.




                                       -6-
            Case 20-10343-LSS   Doc 699    Filed 05/27/20   Page 7 of 7




Dated: May 27, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION




                                     -7-
